Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Griffin, J.), imposed October 19, 2009, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Under the circumstances of this case, the defendant’s waiver of the right to appeal does not foreclose his right to challenge the sentence ultimately imposed (see People v Johnson, 92 AD3d 696 [2012]; People v Banchs, 22 AD3d 595 [2005]). Nevertheless, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, A.P.J., Skelos, Leventhal, Austin and Cohen, JJ., concur.